UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4775


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

IDA MAE WEATHERS, a/k/a Ida Mae Snipe,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:11-cr-00428-MJG-5)


Submitted:   July 29, 2014                 Decided:   August 18, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul R. Kramer, Granger Maher, PAUL R. KRAMER, LLC, Baltimore,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Tamera L. Fine, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ida Mae Weathers pled guilty without a written plea

agreement to: conspiracy to commit bank fraud, 18 U.S.C. § 1349

(2012);   bank     fraud,        18       U.S.C.       § 1344       (2012);       and    aggravated

identity theft, 18 U.S.C. § 1028A(a)(1), (c)(5) (2012).                                           The

charges      related      to     a    scheme           to    defraud     various          financial

institutions       by     stealing          credit          cards    from     the       purses    and

wallets of unsuspecting women in public restrooms and then using

those cards to obtain extensions of credit from the institutions

that   had    issued       the       cards.            According        to    the       presentence

investigation report (PSR), there were over 100 victims of this

conspiracy,       which    lasted          from    May       2007     until       December       2012.

Weathers received an aggregate sentence of 259 months.                                     She now

appeals, raising four issues.                    We affirm.

                                                   I

             At    sentencing,             the    district          court     found       that    the

amount of loss was at least $200,000 but less than $400,000.

Weathers contends on appeal that insufficient evidence supports

this finding.       We disagree.

             Factual      findings          regarding          amount        of    loss    must    be

supported by a preponderance of the evidence.                                 United State v.

Miller, 316 F.3d 495, 503 (4th Cir. 2003).                             “[T]he loss need not

be   determined     with       precision.               The     court    need       only    make    a

reasonable        estimate           of     the        loss,        given         the     available

                                                   2
information.”     Id.    “[T]he determination of loss attributable to

a fraud scheme is a factual issue for resolution by the district

court,”    reviewable        for    clear    error.         United     States    v.

Allmendinger, 706 F.3d 330, 341 (4th Cir.), cert. denied, 133 S.

Ct. 2747 (2013).        The deferential clear error standard warrants

reversal   only   if    we    are    “left    with    the   definite    and     firm

conviction that a mistake has been committed.”                United States v.

Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (internal quotation

marks omitted).

           The Guidelines provide for increasing the base offense

level based upon the greater of actual loss or intended loss.

U.S. Sentencing Guidelines Manual § 2B1.1(b)(1) (2012).                   We have

endorsed the use of credit limits to determine intended loss.

United States v. Lewis, 312 F. App’x 515, 518 (4th Cir. 2008).

           At     sentencing,         the      Government       introduced        a

spreadsheet, which was created by Detective Marjorie Coyne of

the   Baltimore    County      Police       Department.       The    spreadsheet

identified actual losses exceeding $150,000 and intended losses

(calculated primarily by adding the stolen cards’ credit limits)

of over $400,000.        In light of this evidence of intended loss,

the district court’s conservative determination that the amount

of loss was at least $200,000, but less than $400,000, was not

clearly erroneous.



                                        3
                                             II

               Weathers      next       claims     that   the    evidence    does   not

support a four-level increase of her offense level based on her

role as a leader or organizer of the offense.                      See USSG § 3B1.1.

We review the district court’s finding as to role in the offense

for clear error.            See U.S. v. Thorson, 633 F.3d 312, 317 (4th

Cir. 2011).         Testimony at sentencing demonstrated that it was

Weathers who decided both who could join the conspiracy and when

and where the thefts and related credit card fraud would occur.

Additionally, Weathers stole virtually all of the wallets and

credit cards while her confederates distracted the victims and

acted as lookouts, and it was she who distributed the cards to

her cohorts after instructing them how the cards were to be

used.    Clearly, the enhancement was proper.

                                            III

               Weathers claims that the district court erred when it

did     not    award   her        a    two-level     enhancement     based     on   her

acceptance of responsibility.                    See USSG § 3E1.1(a).        We review

this decision for clear error.                   See United States v. Dugger, 485

F.3d 236, 239 (4th Cir. 2007).                   Entry of a guilty plea does not,

“standing alone,” earn a defendant a reduction for acceptance of

responsibility.            Id.        Among the factors that are relevant to

whether       to   grant    the       adjustment     is   “the   timeliness    of   the



                                             4
defendant’s     conduct       in    manifesting       the      acceptance      of

responsibility.”      USSG § 3E1.1, cmt. (n.1(H)).

           Weathers’ plea, which she entered after nearly a full

day of jury selection had taken place and just before final jury

selection, was hardly timely.         By this point, the Government had

spent a great amount of time and resources preparing for trial.

In light of the last-minute decision to enter a plea, we find no

clear error in the denial of the two-level adjustment.

                                      IV

           At sentencing, the district court found that Weathers’

total offense level was 28, and her criminal history category

was VI, for a Guidelines range on the conspiracy and bank fraud

counts of 140-175 months.          The court determined that an upward

variance was warranted, especially in light of the nature of the

offenses and Weathers’ extensive criminal history.                     The court

significantly    varied    from     the     Guidelines      range,    sentencing

Weathers to 235 months for those crimes and twenty-four months,

consecutive, for aggravated identify theft.                  Weathers contends

that the variance was unwarranted.

           We   review    Weathers’       sentence    “under    a    deferential

abuse-of-discretion standard.”             See United States v. King, 673

F.3d 274, 283 (4th Cir. 2012).             When the district court imposes

a   departure   or    variance     sentence,    we    address       “whether   the

sentencing    court   acted    reasonably      both   with     respect    to   its

                                       5
decision   to      impose     such   a   sentence         and    with     respect      to    the

extent of the divergence from the sentencing range.”                                   United

States   v.    Hernandez-Villanueva,             473      F.3d    118,    123       (4th    Cir.

2007).     The     district     court       “has      flexibility        in    fashioning     a

sentence outside of the Guidelines range,” and need only “‘set

forth    enough     to     satisfy    [us]       that     [it]     has    considered         the

parties’ arguments and has a reasoned basis’” for its decision.

United   States     v.     Diosdado-Star,          630    F.3d    359,     364      (4th    Cir.

2011) (quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

              We    hold      that    the     district           court    fulfilled          its

obligation under Diosdado-Star.                  The court imposed the variance

based    primarily       on   the    nature      of      the    offense       and   Weathers’

extensive criminal history. *               With respect to the offense, the

district court spoke of its “incredible range and continuous

professional program of criminal activity” as well as its impact

on victims.        The court stated that there was a need to protect

the public from Weathers, who previously had committed numerous

offenses using a similar modus operandi.




     *
       Weathers had 32 criminal history points; only 13 points
are required to qualify for category VI.     Weathers’ criminal
history, which dates back at least to age eighteen, includes
multiple convictions—primarily for theft and credit card fraud.
The modus operandi used in the subject thefts dates back at
least to 1994.



                                             6
                               V

          We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before us and argument would not significantly

aid the decisional process.



                                                         AFFIRMED




                               7